NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Response to Amendment
	The Amendment filed October 18, 2021 has been entered. Claims 1-4, 6, 7, 15-18, and 20-26 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 1 objected to because of the informalities.
Claims 1-4, 6, 7, 15-18, and 20-26 are rejected under 35 U.S.C. 103 as unpatentable.
	
Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “determining whether an amount of valid data on the first block is greater than a minimum the minimum threshold amount.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 15-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2008/0147998) and Bux et al. (US 2014/0032817).
Regarding claim 1, Jeong discloses: 
A method comprising: 
identifying a first block that is assigned a first sequence identifier (FIG. 3 step 320 Read age value stored in unit; [0068] FIG. 3 is a flowchart of a method of detecting (i.e. identifying) a static data area in a nonvolatile data storage device; [0069] The data unit may be a data block of a flash memory);
(the age value read at step 320) assigned to the first block and a second sequence identifier ([0074] a current age counter value) assigned to a second block satisfies a threshold sequence identifier condition (FIG. 4 step 420 Age Counter Value – Age Value > Threshold? YES step 430 Determine Unit as Static Data Area; [0074] Since an age value is a representative value of a time at which data is recorded in a relevant data block, the age value is compared to the current age counter value. This is because since an age counter value is increased every time a free block is assigned, a relative write time can be determined by comparing the age counter value to an age value of a selected data block; [0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area); 
…in response to determining that the difference satisfies the threshold sequence identifier condition (FIG. 6 step 630 corresponding to FIG. 4 steps 420 and 430)…performing a media management operation on the first block (FIG. 6 step 640 Move Static Data to Another Unit).
Jeong does not appear to explicitly teach “determining whether an amount of valid data on the first block is greater than a minimum threshold amount; and in response to determining… that the amount of valid data is greater than a minimum threshold amount, performing a media management operation on the first block.” However, Bux et al. disclose:
(FIG. 2 step 206 Number of Valid Pages in Victim Block Less Than Valid Page Threshold?; [0019] After the victim block is determined in block 205, flow proceeds to block 206 of method 200, in which it is determined if the number of valid pages in the victim block is less than the valid page threshold; Based on the broadest reasonable interpretation of the phrase “greater than a minimum threshold,” the minimum threshold is not defined and therefore, can be zero. Bux’s teaching of a number of valid pages being less than a valid page threshold includes any number of pages from zero to the threshold); and 
in response to determining…that the amount of valid data is greater than a minimum threshold amount, performing a media management operation on the first block (FIG. 2 YES step 207 Issue Garbage Collection Request for Victim Block; [0019] If the number of valid pages in the victim block is determined to be less than the valid page threshold in block 206, a garbage collection request (comprising copying the valid pages in the victim block to another block, and erasing the entire victim block) for the victim block is issued by garbage collection module 103 into request queue 102 in block 207).
Jeong and Bux et al. are analogous art because Jeong and Bux et al. teach management operations for nonvolatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Jeong and Bux et al. before him/her, to modify the teachings of Jeong with the valid block minimum threshold amount of Bux et al. because performing the media management operation on blocks that do not contain the threshold amount of valid data would decrease write amplification that occurs when media management operations are performed too frequently. The combination of performing a media management operation 
Regarding claim 2, Jeong further discloses: 
The method of claim 1, wherein the first sequence identifier (the age value read at step 320) is indicative of when data was last written to the first block and the second sequence identifier ([0074] a current age counter value) is indicative of when data was last written to the second block ([0070] The age value is a parameter indicating a write time, and one age value per data block is stored every time data is recorded with respect to all data blocks).
Regarding claim 3, Jeong further discloses: 
The method of claim 1, wherein the difference between the first sequence identifier and the second sequence identifier corresponds to an identifier of blocks that have been written to since data was written to the first block ([0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks (i.e. an identifier of blocks that have been written to since the first) have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area).
Regarding claim 4, Jeong further discloses: 
The method of claim 1, further comprising: 
(FIG. 4 step 420 NO), determining to not perform the media management operation on the first block (FIG. 4 END).
Regarding claim 6, Jeong further discloses: 
The method of claim 1, wherein the media management operation…corresponding to storing valid data from the first block with valid data from a third block (FIG. 9 step 940 Merge Detected Units; [0086] a merge operation is generally used as a method of generating a free block by collecting unused areas due to update (invalid pages). That is, the merge operation provides a method of collecting data distributed and stored in a plurality of data blocks into a single data block, changing the plurality of data blocks into as free blocks, and reusing the free blocks) that is assigned a particular sequence identifier that satisfies the threshold sequence identifier condition (FIG. 7 step 720 Update Age Value of Unit in Which Moved Data Has Been Recorded; [0082] in operation 720, since a new age value (a current age counter value) is updated and stored in a spare area of a first page of the data block to which the static data is moved, which was initially a free block, the data stored in the data block to which the static data is moved will not be moved again until the data is detected as static data (of course, if the data block continuously remains as a static data area, the static data in the data block will be moved to a free block again)).
Jeong does not appear to explicitly teach “wherein the media management operation comprises a garbage collection operation.” However, Bux et al. further disclose:
	wherein the media management operation comprises a garbage collection operation (FIG. 2 YES step 207 Issue Garbage Collection Request for Victim Block)
Regarding claim 7, Jeong further discloses: 
([0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value is the last sequence identifier assigned and corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area).
Regarding claim 15, Jeong discloses: 
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device ([0050] a computer readable recording medium storing a computer readable program for executing the static data area detecting method, the wear-leveling method, or the data unit merging method), cause the processing device to:
identify a first block that is assigned a first sequence identifier (FIG. 3 step 320 Read age value stored in unit; [0068] FIG. 3 is a flowchart of a method of detecting (i.e. identifying) a static data area in a nonvolatile data storage device; [0069] The data unit may be a data block of a flash memory);
determine whether a difference between the first sequence identifier (the age value read at step 320) assigned to the first block and a second sequence identifier ([0074] a current age counter value) assigned to a second block satisfies a threshold sequence identifier condition (FIG. 4 step 420 Age Counter Value – Age Value > Threshold? YES step 430 Determine Unit as Static Data Area; [0074] Since an age value is a representative value of a time at which data is recorded in a relevant data block, the age value is compared to the current age counter value. This is because since an age counter value is increased every time a free block is assigned, a relative write time can be determined by comparing the age counter value to an age value of a selected data block; [0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area);  
…in response to determining that the difference satisfies the threshold sequence identifier condition (FIG. 6 step 630 corresponding to FIG. 4 steps 420 and 430)…performing a media management operation on the first block (FIG. 6 step 640 Move Static Data to Another Unit).
Jeong does not appear to explicitly teach “determining whether an amount of valid data on the first block is greater than a minimum threshold amount; and in response to determining… that the amount of valid data is greater than a minimum threshold amount, performing a media management operation on the first block.” However, Bux et al. disclose:
determining whether an amount of valid data on the first block is greater than a minimum threshold amount (FIG. 2 step 206 Number of Valid Pages in Victim Block Less Than Valid Page Threshold?; [0019] After the victim block is determined in block 205, flow proceeds to block 206 of method 200, in which it is determined if the number of valid pages in the victim block is less than the valid page threshold; Based on the broadest reasonable interpretation of the phrase “greater than a minimum threshold,” the minimum threshold is not defined and therefore, can be ); and 
in response to determining…that the amount of valid data is greater than a minimum threshold amount, performing a media management operation on the first block (FIG. 2 YES step 207 Issue Garbage Collection Request for Victim Block; [0019] If the number of valid pages in the victim block is determined to be less than the valid page threshold in block 206, a garbage collection request (comprising copying the valid pages in the victim block to another block, and erasing the entire victim block) for the victim block is issued by garbage collection module 103 into request queue 102 in block 207).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 16, Jeong further discloses: 
The non-transitory computer-readable storage medium 15, wherein the first sequence identifier (the age value read at step 320) is indicative of when data was last written to the first block ([0070] The age value is a parameter indicating a write time, and one age value per data block is stored every time data is recorded with respect to all data blocks).
Regarding claim 17, Jeong further discloses: 
The non-transitory computer-readable storage medium 15, wherein the difference between the first sequence identifier and the second sequence identifier corresponds to a identifier of blocks that have been written to since data was last written to the first block ([0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks (i.e. an identifier of blocks that have been have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area).
Regarding claim 18, Jeong further discloses: 
The non-transitory computer-readable storage medium 15, wherein the processing device is further to: 
in response to determining that the difference does not satisfy the threshold sequence identifier condition (FIG. 4 step 420 NO), determine to not perform the media management operation on the first block (FIG. 4 END).
Regarding claim 20, Jeong further discloses: 
The non-transitory computer-readable storage medium 15, wherein the media management operation comprises…corresponding to storing a portion of data from the first block with another portion of data from another block (FIG. 9 step 940 Merge Detected Units; [0086] a merge operation is generally used as a method of generating a free block by collecting unused areas due to update (invalid pages). That is, the merge operation provides a method of collecting data distributed and stored in a plurality of data blocks into a single data block, changing the plurality of data blocks into as free blocks, and reusing the free blocks) that is assigned a particular sequence identifier that also satisfies the threshold sequence identifier condition (FIG. 7 step 720 Update Age Value of Unit in Which Moved Data Has Been Recorded; [0082] in operation 720, since a new age value (a current age counter value) is updated and stored in a spare area of a first page of the data block to which the static data is moved, which was initially a free block, the data stored in the data block to which the static data is moved will not be moved again until the data is detected as static data (of course, if the data block continuously remains as a static data area, the static data in the data block will be moved to a free block again)).
Jeong does not appear to explicitly teach “wherein the media management operation comprises a garbage collection operation.” However, Bux et al. further disclose:
	wherein the media management operation comprises a garbage collection operation (FIG. 2 YES step 207 Issue Garbage Collection Request for Victim Block)
Regarding claim 21, Jeong discloses: 
A system comprising: 
a memory device ([0050] a computer readable recording medium); 
a processing device, operatively coupled with the memory device, to perform operations ([0050] According to another aspect of the present invention, there is provided a computer readable recording medium storing a computer readable program for executing the static data area detecting method, the wear-leveling method, or the data unit merging method) comprising: 
identifying a first block that is assigned a first sequence identifier (FIG. 3 step 320 Read age value stored in unit; [0068] FIG. 3 is a flowchart of a method of detecting (i.e. identifying) a static data area in a nonvolatile data storage device; [0069] The data unit may be a data block of a flash memory);
determining whether a difference between the first sequence identifier (the age value read at step 320) assigned to the first block and a second sequence identifier ([0074] a current age counter value) assigned to a second block satisfies a threshold sequence identifier condition (FIG. 4 step 420 Age Counter Value – Age Value > Threshold? YES step 430 Determine Unit as Static Data Area; [0074] Since an age value is a representative value of a time at which data is recorded in a relevant data block, the age value is compared to the current age counter value. This is because since an age counter value is increased every time a free block is assigned, a relative write time can be determined by comparing the age counter value to an age value of a selected data block; [0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area);  
…in response to determining that the difference satisfies the threshold sequence identifier condition (FIG. 6 step 630 corresponding to FIG. 4 steps 420 and 430)…performing a media management operation on the first block (FIG. 6 step 640 Move Static Data to Another Unit).
Jeong does not appear to explicitly teach “determining whether an amount of valid data on the first block is greater than a minimum threshold amount; and in response to determining… that the amount of valid data is greater than a minimum threshold amount, performing a media management operation on the first block.” However, Bux et al. disclose:
determining whether an amount of valid data on the first block is greater than a minimum threshold amount (FIG. 2 step 206 Number of Valid Pages in Victim Block Less Than Valid Page Threshold?; [0019] After the victim block is determined in block 205, flow proceeds to block 206 of method 200, in which it is determined if the number of valid pages in the victim block is less than the valid page threshold; Based on the broadest reasonable interpretation of the phrase “greater than a minimum threshold,” the minimum threshold is not defined and therefore, can be ); and 
in response to determining…that the amount of valid data is greater than a minimum threshold amount, performing a media management operation on the first block (FIG. 2 YES step 207 Issue Garbage Collection Request for Victim Block; [0019] If the number of valid pages in the victim block is determined to be less than the valid page threshold in block 206, a garbage collection request (comprising copying the valid pages in the victim block to another block, and erasing the entire victim block) for the victim block is issued by garbage collection module 103 into request queue 102 in block 207).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 22, Jeong further discloses: 
The system of claim 21, wherein the first sequence identifier (the age value read at step 320) is indicative of when data was last written to the first block and the second sequence identifier ([0074] a current age counter value) is indicative of when data was last written to the second block ([0070] The age value is a parameter indicating a write time, and one age value per data block is stored every time data is recorded with respect to all data blocks).
Regarding claim 23, Jeong further discloses: 
The system of claim 21, wherein the difference between the first sequence identifier and the second sequence identifier corresponds to a identifier of blocks that have been written to since data was written to the first block ([0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks (i.e. an identifier of blocks that have been written to since the first) have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area).
Regarding claim 24, Jeong further discloses:
The system of claim 21, wherein the processing device is to perform operations further comprising: 
in response to determining that the first sequence identifier does not satisfy the threshold sequence identifier condition (FIG. 4 step 420 NO), determining to not perform the media management operation on the first block (FIG. 4 END).
Regarding claim 25, Jeong further discloses: 
The method of claim 21, wherein the media management operation…corresponding to storing valid data from the first block with valid data from a third block (FIG. 9 step 940 Merge Detected Units; [0086] a merge operation is generally used as a method of generating a free block by collecting unused areas due to update (invalid pages). That is, the merge operation provides a method of collecting data distributed and stored in a plurality of data blocks into a single data block, changing the plurality of data blocks into as free blocks, and reusing the free blocks) that is assigned a particular sequence identifier that satisfies the threshold sequence identifier condition (FIG. 7 step 720 Update Age Value of Unit in Which Moved Data Has Been Recorded; [0082] in operation 720, since a new age value (a current age counter value) is updated and stored in a spare area of a first page of the data block to which the static data is moved, which was initially a free block, the data stored in the data block to which the static data is moved will not be moved again until the data is detected as static data (of course, if the data block continuously remains as a static data area, the static data in the data block will be moved to a free block again)).
Jeong does not appear to explicitly teach “wherein the media management operation comprises a garbage collection operation.” However, Bux et al. further disclose:
	wherein the media management operation comprises a garbage collection operation (FIG. 2 YES step 207 Issue Garbage Collection Request for Victim Block)
Regarding claim 26, Jeong further discloses:
The method of claim 21, wherein the second block is a last block that has been written to and the second sequence identifier that is assigned to the second block is a last sequence identifier that has been assigned to the last block that has been written to ([0078] an age value 520 of the 1st data block 512 is 5…Since a current age counter value 530 is 30, by comparing the current age counter value 530 to the 1st data block 512 having the smallest age value, it can be known that 25 (=30-5) free blocks have been additionally assigned since the 1st data block 512 was assigned (i.e. the current age counter value is the last sequence identifier assigned and corresponds to the last block written). Since the 1st data block 512 has not been erased, the 1st data block 512 can be determined as a relatively static data area).

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the neither Jeong nor Bux et al. teach the claim 1 limitation “determining whether an amount of valid data on the first block is greater than a minimum threshold amount” (Remarks page 8). The examiner respectfully disagrees because, based on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TRACY A WARREN/Primary Examiner, Art Unit 2137